 In the Matter of GENERAL MOTORS CORPORATION,RESEARCH LABORA-TORIESDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILEWORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-2012.Decided September16, 1940Jurisdiction:automobile industry.-Investigationand Certification of Representatives:stipulation as to existenceof question concerning representation and the necessity for an election toresolve the question.Unit Appropriate for CollectiveBargaining:processing and maintenance em-ployees with specified inclusions and exclusions; stipulation as to.Mr. Carlos J. Jolly, Mr. A. F. Power, Mr. Denton Jolly,andMr.R. C. Carson,of Detroit, Mich., for the Company.Mr. Maurice SugarandMr. Ernest Goodman,of Detroit, Mich.,for the C. I. O.-U. A. W.Mr. Lewis F. Brady,of Detroit, Mich., for the M. E. S. A.Mr. Louis-Cokin,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 21, 1940, International Union, United Automobile Workersof America,affiliatedwith the Congress of Industrial Organizations,herein called the C. I. O.-U. A. W., filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentationof employees ' of General Motors Corporation, ResearchLaboratories Division, Detroit, Michigan, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 10, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection- 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,27 N. L. R. B.. No.58.-.'272 GENERAL MOTORS CORPORATION273ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On August 13, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theC. I. O.-U. A. W. Pursuant to the notice, a hearing was held onAugust 20, 1940, at Detroit, Michigan, before Oscar Grossman, theTrial Examiner duly designated by the Board.During the hearingthe Trial Examiner granted a motion to intervene filed by MechanicsEducational Society of America, herein called the M. E. S. A., alabor organization claiming to represent employees directly affectedby the investigation.The Company, the C. I. O.-U. A. W., andthe M. E. S. A. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the TrialExaminer made several rulings on other motions and on" objectionsto the admission of evidence.The Board has reviewed all the rul-ings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.A stipulation of the parties was read into the record during thehearing.It provides as follows :InternationalUnion, United Automobile Workers of Amer-ica, affiliated with the C. I. 0., hereinafter called C. I. O.-U. A.W., a party herein; Mechanics Educational Society of America,hereinafter calledM. E. S. A., a party herein; and GeneralMotors Corporation, employer, a party herein, consider that :I.Questions affecting commerce have arisen concerning repre-sentation of employees of the plant involved in the above-entitledmatter, for the purposes of collective bargaining, andthe parties desire the earliest possible determination of suchrepresentation in said plant as evidenced by the petition filed bythe C. I. O.-U. A. W.II.The introduction of testimony bearing upon the ultimateand final disposition of the issues in this -proceeding wouldnecessarily extend a hearing over a considerable period of time.III.The exigencies peculiar to this situation require the reso-lution of the differences between the parties hereto by the mostexpeditious method possible, having due regard for the interestsof all concerned.IV. This stipulation is adopted for use only because of thecircumstances and considerations above set forth, and accord-ingly is being executed for the purpose of this proceeding onlyand shall not be considered as a precedent applicable in ' any323423-42-v o1 27--19- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDother proceeding before the National Labor Relations Board towhich any of the parties hereto shall be a party.-It is therefore stipulated and agreed by the parties hereto asfollows :A. The Board shall conduct an election among all processingand maintenance employees who were in the employ of or onthe seniority list of the General Motors Corporation at the plantof its Research Laboratories Division, located at 485 West Mil-waukee Avenue, Detroit, Michigan, during the pay period, inwhich August 17,* 1940, fell, excluding, however, direct repre-sentatives of the management, such as officers and directors ofthe company, sales managers and assistant sales managers, fac-tory managers and assistant factory managers, directors andemployees of sales, accounting, personnel, and industrial rela-tions departments, directors of purchases and assistant directorsof purchases, superintendents and assistant superintendents, gen-eral foremen, foremen and assistant foremen, and all other per-sons working in a supervisory capacity, including those havingthe right to hire or discharge and those whose duties includerecommendation as to hiring or discharging (but not leaders),and those employees whose work is of a confidential nature,time-study men, plant protection employees (but not to includemaintenance patrolmen or fire patrolmen), all clerical employees,patternmakers, designing (drawing board) production, esti-mating and planning engineers, draftsmen, and detailers, physi-cists, chemists, metallurgists, artists, designers, designer-artists,and clay and plaster modelers (but not those who make pat-terns), timekeepers, technical school students, and those technicalor professional employees who are receiving special training,to determine whether they desire to be represented by the C. I.O.-U. A. W., M. E. S. A., or neither. In this election, the ballotshall provide for a choice between "C. I. O.-U. A. W.", "M. E.S.A.", and "Neither."B. In support of the bargaining unit and the method of ascer-taining the same, herein agreed to, as well as the other mattersstipulated to above, the parties hereto, for the purposes of thisproceeding, further stipulate as follows :C. The General Motors Corporation was originally a holdingcorporation, owning-all or substantially all of the stock of sub-sidiary corporations engaged iri the manufacture of differentproducts and in selling the same. In a few additional instances,GeneralMotors Corporation also owned a minority stock -in-terest in other manufacturing corporations.Over a period ofyears,' either through liquidation of or purchase from these GENERAL MOTORS CORPORATION275wholly owned subsidiaries engaged in manufacturing operations,GeneralMotors Corporation itself took over and engaged inthe manufacturing operations of substantially all of these whollyowned subsidiaries, without, however, disturbing or affecting theindependence of the management of the plants or operations in-volved, the diversification of the products of these separate oper-ations, or to any material extent, the physical locations thereof.As a result, General Motors Corporation maintains today adecentralizedmanagement for its respective plants. It main-tains plants in 42 cities, in 12 states, from Connecticut to Cali-fornia.It manufactures and processes a wide variety of prod-ucts, turning out in some plants as many as 1,200 different items,and it engages in a number of businesses, many of which areof dissimilar nature.D. At some time late in April, 1940, the International Union,U. A. W.-C. I. 0., instituted organizational activities among themaintenance and processing employees at the plant of theResearch Division of General Motors Corporation.On March 12, 1937, a written agreement was entered intobetween the corporation and the International Union-U. A. W.on behalf of its members in some of the other plants of GeneralMotors Corporation.Supplemental agreements were enteredinto from time to time as a result of a continuing bargainingrelationship between the corporation and the InternationalUnion-U. A. W. on behalf of such members.E. That in 1933 the M. E. S. A., Local No. 6 (independent)initiated organizational activity among processing and mainte-nance employees at the plant of the Research Laboratories Divi-sion of the General Motors Corporation or its predecessor, Gen-eralMotors Research Corporation.For several years past, inconnection with collective bargaining negotiations, adjustmentsand adaptations have been made and carried on between theAl.E. S. A., acting for its member employees of the ResearchLaboratoriesDivision of General Motors Corporation or itspredecessor, and the local management of the plant of the Re-search Laboratories Division of General - Motors Corporation,or its predecessor.F. For the past several years, in ' connection with collectivebargaining, adjustments- and adaptations have been made andcarried on between C. I. O.-U. A. W. and committees and repre-sentatives thereof; acting for its member employees of someother plants of the General Motors Corporation and the localmanagement of these plants, as well as by representatives ofthe' C. I. O.-U. A. W., acting for its member employees, with 276DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe industrial relations staff of General Motors Corporation atits central office in Detroit, Michigan, on issues common to manyplants.G. The parties hereto agree that the method of determiningthe appropriate unit herein agreed to is proper under th6 cir-cumstances.The history, extent and type of organization ofthe employees in the respective plants of the General MotorsCorporation, the history of their collective bargaining, consider-ations of skill and working conditions of certain employees, theeligibility of the employees for membership in the unions in-volved in this proceeding, the relationship between the unit orunits -set forth above, and the General Motors Corporation'sorganization,management and operations, are factors clearlydefined in the present labor relations of the employees'of Gen-eral Motors Corporation and management thereof.H. In order to clarify any misunderstanding that may ariseas to the bargaining procedure to be followed after the NationalLabor Relations Board has determined the bargaining unit andhas certified the exclusive bargaining agent in this plant, theparties further,stipulate:I.The parties hereto accept the principle of the present appealprocedure being followed in connection with collective bargain-ing in many of the plants of_ General Motors Corporation,whereby cases not satisfactorily adjusted at the plants wherethey arise, may be appealed successively to the higher officersof the General Motors Corporation, by the officers of the Inter-national Unions.J.The industrial relations staff of General Motors Corpora-tion will negotiate collectively with the officers of the unionscertified as the exclusive bargaining agency of a bargainingunit in this plant, on such issues as are common to the employeesin this bargaining unit and in bargaining u,iits in one oq moreother plants in which the union certified as exclusive bargainingagency for a bargining unit in this plant has also been certifiedas exclusive bargaining agency.The form and extent of allagreements is a practical problem to be worked out in the nego-tiations subsequent to the election, designation and certificationby the Board.LABOR ORGANIZATIONSK. Each of the parties hereto acknowledges and agrees that,the unions named herein are labor organizations within themeaning of Section 2 (5) of the National Labor Relations Act,in that such organizations exist in whole or in part for the pur- GENERAL MOTORS CORPORATION277pose of dealing with employers concerning grievances, labor dis-putes, wages, rates of pay, hours of employment and conditionsof work, and that such organizations claim jurisdiction over theemployees in the bargaining unit hereinbefore claimed anddescribed.QUESTION CONCERNING REPRESENTATIONL. Each of the unions herein claim to represent a majority ofthe employees in the bargaining unit hereinbefore described, andall parties hereto acknowledge and agree that the unions hereinhave made demands upon the General Motors Corporation forthe right exclusively to bargain for the employees of the GeneralMotors Corporation, Research Laboratories Division, within thebargaining unit hereinbefore described, and that such demands,have been refused.M. It is further stipulated that in the event the National LaborRelations Board accepts this stipulation in its entirety and basesitsfindings and orders thereon, the parties hereto agree thatthey will not petition for any rehearing of this case on the issueof the appropriate bargaining, unit involved herein.N. In the event that the National Labor Relations Board findsor rules that the M. E. S. A. should not have been permitted bythe Trial Examiner to intervene in this proceeding, and/or thatits name should not appear on the ballot referred to in Para-graph A above, then such finding or ruling shall not affect thisstipulation, except as so modified by said finding or ruling, andin such event the ballot provided for in Paragraph A shall bemodified to provide for a choice between "C. I. O.-U. A. W." and"No union".The Board hereby approves the stipulation.On September 3 and 6,1940, respectively, the C. I: O.-U. A.W. and the M. E. S. A. filedbriefs which the Board has considered.Upon the entire' record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneralMotors Corporation is a Delaware corporation with itsprincipal business offices in New York City.For businessreasonsthe Company functions with several unincorporated divisions, one ofwhich is the Research Laboratories Division, which operates depart-ments at 485 West Milwaukee Avenue, Detroit, Michigan.The Re-search Laboratories Division' of the Company is engaged in develop-ment and research work for other unincorporated divisions of the 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, and incidental theand for the purposes of stabilizingemployment, manufactures tools, jigs, small dies, fixtures, and balanc-ing machines.Over the period of an average year approximately70 per cent of the work and business of the Research LaboratoriesDivision involves development and research work resulting in reports,recommendations or information which are forwarded to unincor-porated divisions of the Company for their use, in the proportion of75 per cent to plants or offices of the Company located in the Stateof Michigan and 25 per cent to plants or offices located outside theState of Michigan.,During 1939, an average year, approximately 30 per cent of thework and business of the Research Laboratories Division consistedof the manufacture of tools, jigs, small dies, fixtures, and balancingmachines.Approximately 50 per cent in value of the productive ma-terials, including raw materials, used in the manufacturing operationsof the Research Laboratories Division were obtained from sourcesoutside the State of Michigan, and approximately 25 per cent of theproducts manufactured by the Research Laboratories Division areshipped by it to points outside the State of Michigan.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, isa labor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the Company.Mechanics Educational Society of America is an unaffiliated labororganization, admitting to membership employees of the Company.III.THEQUESTION 'CONCERNING REPRESENTATIONIt was stipulated at'the hearing, and we find, that the C. I. 0.-U. A. W. and the M. E. S. A. have requested exclusive recognitionas the bargaining representatives of the employees of the ResearchLaboratories Division but that such demands have been refused bythe Company. It was further stipulated, and we find, that a ques-tion has arisen concerning the representation of employees of theResearch Laboratories Division of the Company.IIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has;arisen, occurring in connection with the operations of -the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. GENERAL MOTORS CORPORATION^279V.DETERMINATION OF REPRESENTATIVES AND THE APPROPRIATE UNITWe find that the question concerning representation which hasarisen can be best resolved by an election by secret ballot among theemployees described below.The' C. I. O.-U. A.W. objects to the appearance of the M. E. S. A.on the ballot in the election on the ground that that M. E. S. A. doesnot show a substantial interest in these proceedings.An electionwas conducted among the employees of the Research LaboratoriesDivision on April 17, 1940, the ballot containing only the name ofthe M. E. S. A. The results of the election show that 95 employeesvoted for and 97 employees against the M. E. S. A.At the hearingin this case,the Al.E. S. A. introduced in evidence 142 membershipapplication cards.These cards were all signed prior to the April 17,1940, election.The C. I. O.-U.' A. W. introduced in evidence 174membership application cards all signed subsequent to the April 17,1940, election.There are approximately 194 employees in the appro-priate unit.We find that the M.E. S. A. should be accorded a placeon the ballot.We shall direct that an election be held among all processing andmaintenance employees who were in the employ of or on the senioritylist of the General Motors Corporation at the plant of its ResearchLaboratories Division,located at 485 West Milwaukee Avenue, De-troit,Michigan, during the pay-roll period in which August 17, 1940,fell,excluding direct representatives of the management,such asofficers and directors of the Company,salesmanagers and assistantsales managers, factory managers and assistant factory managers, di-rectors and employees of sales, accounting,personnel,and industrialrelations departments,directors of purchases and assistant directorsof purchases,superintendents and assistant superintendents,generalforemen, foremen and assistant foremen, and all other persons work-ing in a supervisory capacity, including those having the right tohire or discharge and those whose duties include recommendationas to hiring or discharging(but not leaders),and those employeeswhose work is of a confidential nature, time-study men, plant pro-tection employees (but not to include maintenance patrolmen or firepatrolmen),all clerical employees,pattern makers,designing (draw-ing board)production,estimating and planning engineers,drafts-men, and detailers,physicists,chemists,metallurgists,artists, design-ers, designer-artists, and clay and plaster modelers(but not thosewho make patterns),timekeepers,technical school students,and thosetechnical or professional employees who are receiving special training,to determine whether they desire to be represented by the C. I. 0.-U: A. W. or the M. E. S. A. In this election the ballots shall provide 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a choice between "C.I.O.-U. A.W."and "M.E. S. A." and"NEITHER."Upon the basis of the above findings of fact, stipulation,and theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce hasarisen concerningthe repre-sentation of employees of General Motors Corporation,ResearchLaboratoriesDivision,Detroit,Michigan, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All processing and maintenance employees of General MotorsCorporation at the plant of its Research Laboratories Division,located at 485 West Milwaukee Avenue, Detroit, Michigan, excludingdirect representatives of the management, such as officers and direc-tors of the Company, sales managers and assistant sales managers,factory managers and assistant factory managers, directors and em-ployees of sales,accounting,personnel,and industrial relations de-partments, directors of purchases and assistant directors of purchases,superintendents and assistant superintendents,general foremen, fore-men and assistant foremen, and all other persons working in a super-visory capacity, including those having the right to hire or dischargeand those whose duties include recommendation as to hiring or dis-charging (but not leaders), and those employees whose work is of aconfidential nature, time-study men, plant protection employees (butnot to include maintenance patrolmen or fire patrolmen), all clericalemployees, pattern makers, designing (drawing board) production,estimating and planning engineers, draftsmen, and detailers, physi-cists, chemists, metallurgists, artists, designers, designer-artists; andclay and plaster modelers (but not those who make patterns), time-keepers, technical school students, and those technical or profes-sional employees who are receiving special training, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTEDthat, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective GENERAL MOTORS CORPORATION281bargaining with General Motors Corporation,Research LaboratoriesDivision,Detroit,Michigan,, an election by secret ballot shall beconducted as early as possible but not later than thirty(30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of'said Rules and Regulations, among allprocessing and maintenance employees who were in the employ ofor on the seniority list of General Motors Corporation at the plantof its Research Laboratories Division, located at 485 West Mihvau-kee Avenue, Detroit, Michigan, during the pay-roll period in whichAugust 17, 1940, fell, excluding direct representatives of the man-agement, such as officers and directors of the Company,salesman-agers and assistant sales managers, factory managers and assistantfactory managers, directors and employees of sales, accounting, per-sonnel, and industrial relations departments,directors of purchasesand assistant directors of purchases,superintendents and assistantsuperintendents,general foremen,foremen and assistant foremen,and all other persons working in a supervisory 'capacity, includingthose having the right to hire or discharge and those whose dutiesinclude recommendation as to hiring or discharging (but not leaders),and those employees whose work is of a confidential nature, time-study men, plant protection employees(but not to include mainte-nance patrolmen or fire patrolmen),all clerical employees, patternmakers, designing (drawing board) production, estimating and plan-ning engineers, draftsmen, and detailers, physicists, chemists,metal-lurgists, artists,designers,designer-artists, and clay and plastermodelers (but not those who make patterns),timekeepers,technicalschool students,and those technical or professional employees whoare receiving special training, to determine whether they desire to berepresented by C. I. O.-U. A. W. or by M. E. S. A. for the purposesof collective bargaining, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober29, 1940On September 16, 1940, the National Labor Relations Board,herein called the Board; issued a Decision and Direction of Electionin the above-entitled proceeding.Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on October 15, 1940,under the direction and supervision of the Regional Director for the 282DECISIONS OF NATIONAL LABOR, RELATIONS BOARDSeventh Region .(Detroit,Michigan).On October 16, 1940, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations' Board Rules and Regulations-Series 2,,as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list______________________________________222Total ballotscast___________________________________________ 191Total ballotschallenged_____________________________________0Total blankballots________________________________________0Total void ballots --------------------------------------------0Totalvalid votes cast______________________________________ 191Votes cast for M. E. S. A____________________________________ 12Votes cast for C. I 0 -U. A. W______________________________ 168Votes castfor neither_____________________________________11By virtue of and pursuant to the power vested in,the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIEDthat, International Union, United Automo-bileWorkers of America, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allprocessing and maintenance employees at the Research LaboratoriesDivision of General Motors Corporation, excluding direct representa-tives of the management, such as officers and directors of the Com-pany, sales managers and assistant sales managers, factory managersand assistant factory managers, directors and employees of sales,accounting, personnel, and industrial relations departments, directorsof purchases and assistant -directors of purchases, superintendentsand assistant superintendents, general foremen, foremen and assistantforemen, and all other persons working in a supervisory capacity,including those having the right to hire or discharge and those whoseduties include recommendation as to hiring 'or discharging (but notleaders), and those employees whose work is of a confidential nature,time-studymen, plant production employees (but not to includemaintenance patrolmen or fire patrolmen), all clerical employees,pattern makers, designing, (drawing board) production, estimatingand planning engineers, draftsmen, and detailers, physicists, chem-ists,metallurgists, artists, designers, designer-artists, and clay andplastermodelers (but not those who make patterns), -timekeepers,technical school students, and those technical or professional em-ployees who are receiving special training, as their representative for GENERAL MOTORS CORPORATION283the purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, International Union, United Automobile Workersof America; affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the purposesof collective -bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.27 N. L. R. B., No. 58a.